Citation Nr: 1135180	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  10-03 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of rheumatic fever.

2.  Entitlement to service connection for Sydenham's chorea, to include as secondary to rheumatic fever.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2011, the Veteran and the Veteran's daughter testified at a Travel Board hearing before the undersigned Veterans Law Judge.  In July 2011 the Board referred this case for a medical expert opinion from to the Veterans Health Administration (VHA), which was received in August 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have any residuals of rheumatic fever that began in, were aggravated by, or otherwise related to service.

2.  Sydenham's chorea had its onset in service.


CONCLUSIONS OF LAW

1.  Rheumatic fever was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection for Sydenham's chorea have been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in August 2009 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's, VA's respective duties for obtaining evidence, and that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted private treatment records from St. John's Regional Medical Center and Dr. S.E., and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no indication in the claims file that the Veteran has ever been diagnosed with rheumatic fever or that the Veteran has any residuals due to any rheumatic fever in service.  As such, the Board finds it unnecessary to afford the Veteran a VA medical examination.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran had rheumatic fever in service and currently suffered from residuals of rheumatic fever.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

In view of the favorable disposition below in regard to the Veteran's claim of entitlement to service connection for Sydenham's chorea, the Board finds that all notification and development action necessary to render a fair decision on the service connection claim for Sydenham's chorea has been accomplished.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

A.  Rheumatic Fever

The Veteran seeks entitlement to service connection for residuals of rheumatic fever.  The Veteran contends that he fell ill with rheumatic fever in service.

The service treatment records reveal that the Veteran reported to sick bay with a feeling of malaise, profuse diarrhea, elevated temperature, and perspiring in December 1945.  He was treated symptomatically and was returned to duty two days later.  Upon examination at separation from service in May 1946 the Veteran was not noted to have any residuals of rheumatic fever.  The post-service treatment records show that he was noted to report that he had rheumatic fever in 1945 when 19 years old.  However, in a June 2009 neurology consultation note he was noted to report that he was never given a diagnosis when he was treated in service and that he did not recall exactly what type of illness he had at the time.  The Veteran's post-service treatment records do not show a diagnosis of rheumatic fever.

The Veteran has reported in statements his testimony that he had a high fever while in service, that this fever caused his hair to fall out, and that high fever was now diagnosed as rheumatic fever.

To the extent the Veteran believes he suffered from rheumatic fever in service, the Board observes that the Veteran is a layperson, and has no specialized training to diagnose diseases or determine their etiology, as such matters require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, he is not competent to render a medical diagnosis for his reported symptoms of rheumatic fever.

The Board finds that service connection for residuals of rheumatic fever is not warranted.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any rheumatic fever.  Although a December 1945 treatment record indicates that the Veteran was treated for diarrhea, elevated temperature, and malaise, there is no indication in the service treatment records that this represented rheumatic fever.  Subsequently, he was not noted to have any rheumatic fever or any residuals upon examination at separation from service.  The post-service treatment records do not reveal any clinical diagnosis of any rheumatic fever or of any residuals of rheumatic fever.  The Veteran was noted to report that he had suffered rheumatic fever in service; however, he was also noted to report that he was not informed of any diagnosis while he was treated in service.  The post-service treatment records do not provide any indication that he may have suffered from rheumatic fever in service.  As the preponderance of the evidence is against a finding that the Veteran has any residuals associated with any rheumatic fever in service, entitlement to service connection for residuals of rheumatic fever is denied.

B.  Sydenham's Chorea

The Veteran seeks entitlement to service connection for Sydenham's chorea.  The Veteran contends that his condition is due to untreated rheumatic fever in service.

As noted above, service treatment records reveal that the Veteran was treated symptomatically for feelings of malaise, profuse diarrhea, elevated temperature, and perspiring in December 1946 and was returned to duty after two days.  Upon examination at separation from service the Veteran was not diagnosed with Sydenham's chorea or any other neurological disorder. 

The post-service treatment records show that the Veteran has been diagnosed as having Sydenham's chorea.  Further, in his statements and testimony the Veteran reported that he has had a twitching and jerking in his muscles since service.  His daughter testified that she has recalled the Veteran having muscle twitches and jerks for as long as she could remember and former co-workers of the Veteran reported that they recall the Veteran having twitching and jerking muscles.  The Board finds the Veteran's reports of continuity of symptomology both competent and credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

In July 2011 the Board requested an opinion from a VA medical expert regarding the etiology of the Veteran's Sydenham's chorea, which was received in August 2011.  The medical examiner, after thorough review of the claims folder, opined that it was likely that this Veteran indeed had Sydenham's chorea.  The examiner explained that the Veteran was an 84 year old man who presented to a neurologist in 2009 with a history of worsening diffuse chorea.  The neurologist at that point found evidence for diffuse generalized chorea on her examination in the absence of other abnormal neurological findings except those of a possible peripheral neuropathy.  A magnetic resonance imaging (MRI) scan of the brain was ordered but the results were noted to not be of record for review of the expert.  The expert noted that in the history from the neurological consultation as well as the Veteran's hearing in March 2011, the Veteran described that his chorea started within a few weeks after a severe febrile illness in 1945.  The expert stated that there were apparently no detailed military medical records from that episode of sickness, but that the Veteran testified that his abnormal involuntary movements started a few weeks after onset of that febrile illness.  The Veteran was noted to describe that the movements have been present since the original onset.  The Veteran was noted to have been able to work despite the movement disorder until his scheduled retirement.  The expert reported that shortly before the neurologic consultation in 2009, the movements had been exacerbated following a hospitalization for different medical condition.  The Veteran was indicated to testify that he was tried on different therapeutics throughout the years, all of which did not help his movement disorder.  The expert noted that the Veteran denied any family history of chorea.

The medical expert stated that the differential diagnosis of chorea includes genetics disorders such as Huntington's Disease, which is a progressive neurodegenerative disorder that is not consistent with chorea in isolation without any other significant neurological deficits and a long term survival over 70 years.  It was reported that there was no family history for Huntington's Disease in the Veteran's case.  The expert noted that chorea in Huntington's Disease is progressive at a rate where onset in 1945 and survival now at age 84 would not be compatible with that diagnosis.  In addition, it was noted that patients with Huntington's Disease also suffer from dementia and significant psychiatric disturbances, which was not the case here.  The medical expert further indicated that other neurodegenerative illnesses such as Dentato-rubropallido-luysian atrophy and various spinocerebellar atrophies all can cause chorea, but also cause other neurological deficits and are all progressive in nature and lead to very significant disabilities after just a few years.  In addition, it was reported that general medical illness such as systemic lupus can cause chorea, but there is no evidence in the Veteran's case that he suffers from lupus.  The medical expert stated that chorea can be caused by various medications, but that the Veteran was not exposed to medications at the onset of his chorea, and medication induced chorea is not likely to persist life-long.  The expert further indicated that benign senile chorea is another condition that can be diagnosed in elderly people with new onset of chorea.  The expert stated that this was not the case here, as the Veteran testified that the onset of this disorder was in 1945.

The expert rendered the opinion that based on the fact that his chorea started within weeks of a febrile illness and was apparently mild enough that he was able to work for the full length of his career, and the fact that there was a recent episode at older age of exacerbation of the chorea is consistent with a diagnosis of Sydenham's chorea.  The expert stated that even though traditionally, one has thought of Sydenham's chorea as a self limited condition lasting on the average two to six months in the vast majority of patients, the more recent literature suggests that cases can persist indefinitely after the original onset.  The expert cited a review by Dr. Francisco Cardoso entitled "Persistent Sydenham's Chorea," published in Movement Disorders in 1999, as well as another publication by Dr. Cardoso entitled "Seminar on Chorea, published in the Lancet in July 2006, and an article entitled "Persistent Rheumatic Chorea", by Dr. Gibb published in Neurology in 1985.

The expert opined that it was at least as likely as not that the condition of Sydenham's chorea had its onset in service based upon the Veteran's testimony that his chorea started in 1945 while he was in service after an episode of febrile illness and there being no evidence in the claims file of onset of chorea later in life.  In light of this opinion, and given that the Veteran has competently and credibly reported symptoms of twitching and jerking muscles since service, the Board finds that service connection for Sydenham's chorea is warranted.


ORDER

Service connection for residuals of rheumatic fever is denied.

Service connection for Sydenham's chorea is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


